United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2973
                                    ___________

United States of America,              *
                                       *
                  Appellee,            * Appeal from the United States
                                       * District Court for the District
      v.                               * of Nebraska.
                                       *
Lionel Cawthon, also known as          *      [UNPUBLISHED]
Spooks, also known as Lil 'Spook,      *
                                       *
                  Appellant.           *
                                  ___________

                              Submitted: February 10, 2004

                                   Filed: February 17, 2004
                                    ___________

Before MELLOY, FAGG, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       The Government charged Lionel Cawthon with conspiracy to distribute more
than fifty grams of crack cocaine, possession with intent to distribute more than fifty
grams of crack cocaine, and forfeiture of $3360 in currency. After the district court*
denied Cawthon’s motion to suppress, Cawthon unconditionally pleaded guilty to the
conspiracy and forfeiture charges. Cawthon now appeals asserting the district court


      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
should have granted his suppression motion. A guilty plea waives an earlier denial
of a suppression motion unless the Government and the court agree to permit the
defendant to enter a conditional guilty plea that preserves in writing the issue for
appeal. See Fed. R. Crim. P. 11(a)(2); United States v. Arrellano, 213 F.3d 427, 430
(8th Cir. 2000). Here, there was no written agreement that Cawthon’s guilty plea was
conditional.      By unconditionally pleading guilty, Cawthon waived all
nonjurisdictional defenses, including claims about search and seizure. Id. Cawthon
does not argue his waiver was invalid. See id. We thus affirm the district court.
                        ______________________________




                                        -2-